Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
GABINO GALLEGOS GAMINO, JR.,              )                      No. 08-04-00150-CR
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                       409th District Court
)
THE STATE OF TEXAS,                                   )                  of El Paso County, Texas
)
                                    Appellee.                          )                      (TC# 20030D04686)

MEMORANDUM OPINION

            Gabino Gallegos Gamino, Jr. attempts to appeal his conviction for aggravated assault with
a deadly weapon.  Finding that Appellant has not timely filed his notice of appeal or a motion for
extension of time, we dismiss the appeal.
            The record before us reflects that sentence was imposed in open court on May 12, 2004. 
Appellant did not file a motion for new trial.  He filed notice of appeal on June 18, 2004.  By letter
dated June 24, 2004, we notified in Appellant in writing of our intent to dismiss this appeal for want
of jurisdiction.
            A timely notice of appeal is necessary to invoke this Court’s jurisdiction.  Olivo v. State, 918
S.W.2d 519, 522 (Tex.Crim.App. 1996).  Appellant’s notice of appeal was due to be filed on June
11, 2004, thirty days after the day sentence was imposed in open court.  See Tex.R.App.P. 26.2(a)(1). 
Pursuant to Rule 26.3, a court of appeals may grant an extension of time to file notice of appeal if
the notice is filed within fifteen days after the last day allowed and, within the same period, a motion
is filed in the court of appeals reasonably explaining the need for the extension of time. 
Tex.R.App.P. 26.3; Olivo, 918 S.W.2d at 522.  Because Appellant did not file his notice of appeal
until June 18, 2004, and he failed to file a motion for extension of time, he failed to perfect this
appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.


August 5, 2004                                                            
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)